At the outset, Sir,
let me convey the congratulations and best wishes of
the Government and people of Solomon Islands on
your election as President of the fifty-fifth session of
the General Assembly. Your proven tremendous skills
as a consensus-builder and mediator will no doubt
guide the Assembly to adopt useful decisions on the
many important issues before us. My Government is
committed to working closely with you and all Member
States during this Millennium Assembly.
Solomon Islands warmly welcomes the admission
of our sister nation Tuvalu as a new Member of the
United Nations. This is further testimony that the
United Nations is indispensable and that its body of
international laws is vital to the protection and security
of small island developing States. We look forward to
working very closely with the delegation of Tuvalu.
The Government of Solomon Islands concurs that
conflict prevention should be the cornerstone of
collective security in the twenty-first century. We also
acknowledge that peace and democratic stability are
critical pre-conditions for economic growth and
sustainable development. Moreover, economic and
development cooperation have an important role to
play in fostering these pre-conditions.
As highlighted in our Millennium Summit
statement, the ethnic crisis in our country has
challenged national peace, security and stability. It has
resulted in the loss of human lives and property, the
closure of all key industries in our economy and the
displacement of more than 30,000 people. While it may
not be comparable to major conflicts in other parts of
the world, the net result in human loss and suffering is
relative. Therefore, the international community,
particularly the United Nations, must give equal
attention to every conflict situation. All Member
States, both large and small, must be treated fairly.
Challenges to the security and stability of small
island developing States like Solomon Islands are,
increasingly, beyond their capacity to cope. In such
cases, the support of the United Nations and the
international community at large is imperative. In the
context of our crisis, our smallness and remoteness,
limited resources, ethnic and cultural diversity and
history are fundamental considerations.
Restoring law and order is the number-one
priority for my Government as we strive to resolve our
conflict. There is no peace without security. While a
peaceful and comprehensive solution has to come from
Solomon Islanders themselves, international support to
sustain the peace process is necessary. Since we
launched our national peace plan, we have made some
progress in getting the conflicting parties to the table to
2

negotiate and agree to a ceasefire. A ceasefire
Agreement was signed by all parties concerned on 3
August 2000 and a National Monitoring Council to
oversee its implementation was subsequently formed.
Despite some violations of the Agreement, my
Government remains steadfast in our commitment to
achieving peace. Further peace talks have since taken
place in Honiara, the capital, and a draft framework
towards a peace agreement was adopted. A more
conclusive peace agreement will be negotiated in
Cairns, Australia. Recognizing the importance of civil
society participation in conflict resolution,
reconciliation and reconstruction, my Government will
continue to involve non-governmental organizations,
including women's and church groups.
May I express my Government's appreciation to
the South Pacific Forum countries for their
understanding and support during this challenging
time. I wish to mention in particular the recent visit by
a Pacific ACP ministerial mission led by the Foreign
Minister of Papua New Guinea to assess the current
situation and make recommendations to the joint
European Union/African, Caribbean and Pacific (EU/
ACP) Commission. We further appreciate the efforts of
the Governments of Australia and New Zealand in
facilitating our peace process through their logistical
support. To sustain long-term peace, Solomon Islands
will need the cooperation of its development partners
to rebuild the economy and to foster a development
path that creates employment, ensures fair distribution
of national resources and wealth and accommodates
our diverse cultural traditions.
Only the United Nations and other international
institutions have the scope and legitimacy to generate
the principles, norms and rules that are necessary if
globalization is to benefit everyone. The least
developed countries (LDCs), including Solomon
Islands, need international support to build the
capacities to enable us to become more effectively and
beneficially integrated into the global economy. The
Third United Nations Conference on the LDCs next
year will give the international community a unique
opportunity to review, assess and adopt policies and
measures that could effectively address the
development constraints of least developed countries.
Developing and sustaining competitiveness and
productive capabilities, like all other aspects of
development, is a long and often frustrating process.
My Government, however, is prepared to work with
our development partners to address these problems in
a renewed spirit of solidarity and shared responsibility.
The past decade has witnessed the adoption of
several international conventions and programmes of
action, from the environment and sustainable
development to social development and the
advancement of women. Their five-year reviews,
despite some progress, have indicated that insufficient
resources remains a major obstacle to wider
implementation, especially in rural communities in
developing countries. New and additional resources are
required if we are to make a difference. The United
Nations Intergovernmental Conference on Financing
for Development next year must produce a practical
outcome on how to mobilize financing for development
in the new millennium. The twenty-first century should
be a century for better implementation of international
programmes, a century for action rather than rhetoric.
The economic vulnerability and ecological
fragility of small island developing States must be an
integral basis for decisions on development
cooperation with these States. Such cooperation in my
view should continue to focus on better trading
opportunities, including market access, capacity-
building — in particular, human resources
development — and adaptation and mitigation
programmes to address climate change and sea level
rise.
Investment in renewable energy remains a
priority for Solomon Islands. Access to a reliable and
cost-effective energy source is imperative if our rural
population is to capitalize on the opportunities of the
information age.
The international community must mobilize
resources to implement the Secretary General's
recommendations on bridging the digital divide
between developed and developing countries.
Solomon Islands is committed to reform,
strengthen and enhance the effectiveness of the United
Nations system, including the Security Council, which
has primary responsibility under the United Nations
Charter for maintaining international peace and
security. Greater flexibility and understanding should
be demonstrated towards those that are striving to
become new permanent members of the Council,
including Japan and Germany. A similar attitude should
be shown towards the reconfiguration of the United
Nations regional groups to reflect present-day realities
3

and to accommodate those Member States, including
Australia and New Zealand, which wish to be placed in
their most appropriate regional or geopolitical
grouping.
Only an inclusive and universal United Nations
can effectively perform its mandate in the twenty-first
century. We must show greater understanding towards
those who request to participate in the work of our
Organization.
May I take this opportunity to reiterate the point
made by Solomon Islands during the Millennium
Summit relating to the principle of an all-inclusive and
universal United Nations. A case in point is that which
relates to the reunification of China, which would
foster greater stability in world affairs and effectively
bolster the activities of the Organization. This new
approach by the United Nations for the two Chinas will
enhance greater understanding in pragmatic diplomacy
and pave the way for efforts currently under way in the
Korean peninsula. This is not impossible to achieve, as
we saw just before the turn of the century in the
reunification of the two Germanys.
The challenges facing the United Nations in the
twenty-first century are daunting. An effective United
Nations demands the steadfast commitment and
support of all its Members. The rich and powerful must
pay their dues on time, in full and without conditions.
Above all, the United Nations needs global political
will and resources to maintain peace and security,
promote sustainable development, address
environmental degradation, combat poverty and disease
and foster respect for human dignity.
Human problems will always remain with us, but
the way to resolve them should be through dialogue
and discussion. This is the approach my Government is
taking towards resolving the current ethnic unrest in
our country. Attaining peace could be a painful and
slow process, it could be fragile and imperfect when
achieved, but we believe we can do it. We must,
however, go beyond achieving peace. We must provide
our people with the values and skills that will sustain
peace. As we enter the twenty-first century, let us
reaffirm our commitment to work in partnership with
others in pursuit of global peace and human security.



